                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF VIRGINIA
                                  (ROANOKE DIVISION)

 JEFFREY S. MEADOWS,                             )
                                                 )
      Plaintiff,                                 )
                                                 )
 v.                                              )
                                                 )
 NORTHROP GRUMMAN INNOVATION                     )
 SYSTEMS, INC.,                                  )         Case No. 7:19-cv-00394-MFU
                                                 )
 BAE SYSTEMS, INC.,                              )
                                                 )
 and                                             )
                                                 )
 BAE SYSTEMS ORDNANCE SYSTEMS,                   )
 INC.,                                           )
                                                 )
      Defendants.                                )

          DEFENDANT NORTHROP GRUMMAN INNOVATION SYSTEMS, INC.’S
          MOTION TO DISMISS COUNTS IV & V OF THE AMENDED COMPLAINT

      Defendant Northrop Grumman Innovation Systems, Inc. ("NGIS"), by counsel, and pursuant

to Rule 12(b)(6) of the Federal Rules of Civil Procedure, moves to dismiss Counts IV & V of the

Complaint for the reasons set forth in NGIS’s supporting Memorandum filed contemporaneously

herewith.

                                            Respectfully submitted,

                                            NORTHROP GRUMMAN INNOVATION
                                            SYSTEMS, INC.


                                            By: s/James K. Cowan, Jr.
                                                           Counsel
James K. Cowan, Jr. (VSB 37163)
Eric D. Chapman (VSB 86409)
CowanPerry PC
250 South Main Street, Suite 226
Blacksburg, Virginia 24060
Telephone: (540) 443-2850
Facsimile: (888) 755-1450
jcowan@cowanperry.com
echapman@cowanperry.com

Counsel for Northrop Grumman Innovation Systems, Inc.




                                            2
                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and exact copy of the foregoing Motion to

Dismiss was filed via ECF this 24th day of May, 2019:

John R. Thomas, Jr., Esq.
Healy Hafemann Magee LLC
11 Franklin Road, S.W.
P.O. Box 8877
Roanoke, Virginia 24014
jt@hhm.law

John P. Fishwick, Esq.
Monica L. Mroz, Esq.
Carrol M. Ching, Esq.
Daniel J. Martin, Esq.
Fishwick & Associates PLC
30 Franklin Road, Suite 700
Roanoke, Virginia 24011
john.fishwick@fishwickandassociates.com
monica.mroz@fishwickandassociates.com
carrol.ching@fishwickandassociates.com
daniel.martin@fishwickandassociates.com

       Counsel for Plaintiff, Jeffrey S. Meadows


Thomas M. Winn, III, Esq. (VSB # 35758)
winn@woodsrogers.com
Joshua R. Treece, Esq. (VSB #79149)
jtreece@woodsrogers.com
WOODS ROGERS PLC
10 South Jefferson Street, Suite 1400
Roanoke, Virginia 24011
Telephone: (540) 983-7529
Facsimile: (540) 983-7711

       Counsel for Defendants BAE Systems, Inc.
       and BAE Systems Ordnance Systems, Inc.

                                                   James K. Cowan, Jr.




                                               3
